Title: To Benjamin Franklin from Alexandre-Henry-Guillaume le Roberger de Vausenville, 29 June 1779
From: Vausenville, Alexandre-Henry-Guillaume le Roberger de
To: Franklin, Benjamin


Monsieur
Paris ce 29 Juin 1779.
J’ai eu lhonneur de vous envoyer un exemplaire de mon ouvrage intitulé: Essai Physico-géomètrique sur la quadrature du cercle dont le texte imprimé est ci-joint. C’est M. le Roux au colege de boncourt a qui je lai remis & qui s’est chargé de vous le faire parvenir. Jespere qu’il s’en sera acquitté; mais sil l’avoit oublié, je me ferois un vrai plaisir de vous en envoyer un autre. Lacademie des sciences de paris à Gardé le Silence sur cet ouvrage quoi qu’expressement invitée par ma lettre du 20. Jer. der. [dernier] de l’approuver ou de le contester. Le s. Dalembert s’est absolument refusé d’y repondre. Les autres géomètres de lacademie également invités à le contester ont gardé le silence, excepté le S. de la lande qui ma dit des injures aulieu de me fournir des raisons. & les journalistes n’ont pas voulu réçevoir ma reponse. Ladessus j’ai pris le parti de faire sommer l’academie d’approuver ou de contester, & ce par exploit de lavasseur huissr. [huissier] audr. [auditeur] en la Prévôté de lhotel du roy en datte du 25. Juin, & de faire inserer son jugement dans les journaux. Sur le refus du s. d’alembert, je l’ai fait assigner au chatelet pr. voir dire que son refus vaudra approbation & qu’il sera debouté de l’oppon. [opposition] formèe en 1771. au rapport fait en ma faveur, à l’acade. des sciences, par M. Pingrè.
A lègard des Srs. Jeaurat & Cousin, je les ai fait sommer d’apporter raisons & moyens suffisants pour justifier la dénégation portée dans leur rapport fait à lacade. le 21. Jer. 1775. & au refus je les ai fait assigner au chatelet pr. voir dire que leur rapport sera cassè coe. [comme] faux … &c. en conseqce. quils seront condamnés &c.
Je vais faire imprimer le tout & j’aurai lhonneur de vous en faire part si vous le trouvez bon. Je vous demande permission de vous faire passer un exemplaire, en vous suppliant de le faire parvenir à la societé de philadelphie par la 1ere. occasion.
J’ai lhonneur d’être avec les Sentimens de la plus parfaite Consideration Monsieur Votre très humble & très obeissant serviteur
DE Vausenvillerue & f. B. St. Denis
150.000. l.t. deposés aux mains de lacade. pr. cette decouverte, est la cause de sa resistance.
 
Addressed: A Monsieur / Monsieur Le Docteur franklin / en sa maison / à Passy / d.V.
Notation: Vausenville De 29. Juin 1779.—
